



 
Exhibit 10-p
 


 



 
 


 
PACIFIC TELESIS GROUP
 
DEFERRED COMPENSATION PLAN
FOR
NON-EMPLOYEE DIRECTORS
 
(Restated as Amended as of November 17, 1995)
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 PAGE

 
ELIGIBILITY 1



 1.  PARTICIPATION
 1
 2.  DEFERRED ACCOUNTS
 1
 3.  DISTRIBUTION
 1
 4.  MISCELLANEOUS
 3

 
 
 
 
 
                    

 
 

--------------------------------------------------------------------------------

 



 
1.  ELIGIBILITY
 
Each member of the Board of Directors of Pacific Telesis Group ("PTG" or the
"Company") who is not an employee of the Company, or any of its subsidiaries, is
eligible to participate in a Deferred Compensation Plan for Non-Employee
Directors ("Plan").
 
2.  PARTICIPATION
 
(a)  Prior to the beginning of any calendar year, commencing with the calendar
year 1985, each eligible Director or designated Director may elect to
participate in the Plan by directing that all or any part of the compensation
which would otherwise have been payable currently for services as a Director
(including fees payable for services as a member of a committee of the Board)
during such calendar year and subsequent calendar years shall be credited to a
deferred compensation account subject to the terms of the Plan. Notwithstanding
the foregoing, no deferral election made under this Section 2 shall be effective
with respect to compensation payable during any calendar year after 1995. [Last
sentence added November 17, 1995.]
 
(b)  An election to participate in the Plan shall be in the form of a document
executed by the Director and filed with the Secretary of the Company. An
election related to fees otherwise payable currently in any calendar year shall
become irrevocable on the last day prior to the beginning of such calendar year.
An election shall continue until a Director ceases to be a Director or until he
or she terminates or modifies such election by written notice. Any such
termination or modification shall become effective as of the end of the calendar
year in which such notice is given with respect to all fees otherwise payable in
subsequent calendar years.
 
(c)  A Director who has filed a termination of election may thereafter again
file an election to participate for any calendar year or years subsequent to the
filing of such election.
 
3.  DEFERRED ACCOUNTS
 
Deferred amounts shall be credited to the Director's account and shall bear
interest from the date such fees would otherwise have been paid. The interest
credited to the account will be compounded annually at the end of each calendar
year shall be determined by the PTG Board of Directors from time to time.
 
4.  DISTRIBUTION
 
(a)            At the time of election to participate in the Plan, a Director
shall make an election with respect to the distribution of amounts deferred
under the Plan plus accumulated interest. A Director may elect to receive such
amounts in one payment or in some other number of approximately level annual
installments (not exceeding 15). The amount of an annual installment shall be
calculated by dividing the total amount, including interest, credited to the
Director's account Immediately prior to such installment by the remaining number
of installments. As specified by the Director, the first installment (or the
single payment if the Director has so elected) shall be paid as soon as
practicable after the first day of the calendar year following (i) the calendar
year in which the Director ceases to be a Director of the Company or any of its
subsidiaries; (ii) the calendar year in which the Director attains a specified
age (between age 59-1/2 and 75), (iii) the earlier of a specified number of
years (maximum of five) after the Director ceases to be a Director of the
Company or any of its subsidiaries or the attainment of age 75, or (iv) the
earlier of the attainment of a specified age (but not younger than 59-1/2) or
the calendar year In which the Director ceases to be a Director of the Company
or any of its subsidiaries. Subsequent installments shall be paid on the first
day of each succeeding calendar year until the entire amount credited to the
Director's account is paid. Amounts held pending distribution pursuant to this
Item shall continue to accrue interest at the rate stated in Item 3.
 
1
 

--------------------------------------------------------------------------------

 
(b)  The election with respect to the distribution of amounts deferred under the
Plan plus accumulated interest shall be contained in the document, referred to
in Item 2(b), executed by the Director and filed with the Secretary of the
Company. Such an election related to fees otherwise payable currently in any
calendar year shall become irrevocable on the last day prior to the beginning of
such calendar year.
 
(c)  Notwithstanding an election pursuant to Item 4(a), in the event a
Director ceases to be a Director of the Company or any of its subsidiaries and
becomes a proprietor, officer, partner, employee, or otherwise becomes
affiliated with any business that is in competition with the Company or any of
its subsidiaries, or becomes employed by any governmental agency having
jurisdiction over the activities of the Company or any of its subsidiaries, the
entire balance of deferred fees, including interest, shall be paid immediately
in a single payment.
 
(d)  A Director may elect that, in the event the Director should die before full
payment of all amounts credited to the Director's account, the balance of the
deferred amounts shall be distributed in one payment, or in a number of annual
installments (not exceeding 10), or by a continuation of the installment
distributions being made or to be made to the Director, to the beneficiary or
beneficiaries designated in writing by the Director, or if no designation has
been made, to the estate of the Director in a single payment. The first
installment (or the single payment if the Director has so elected, shall be paid
on or about the first day of the calendar quarter next following the month of
death. The preceding sentence shall not apply if the beneficiary or the
beneficiaries are to receive a continuation of installment distributions being
made or to be made to the Director. [Entire of (d) amended December 18, 1992]
 
(e)  For purposes of determining when a distribution shall be made under this
Section 4, a member of the Board of Directors of Pacific Telesis Group who
becomes a member of the Board of Directors of PacTel Corporation on or before
the total and complete separation of PacTel Corporation from Pacific Telesis
Group shall not be considered to have ceased to be a Director of the Company or
any of its subsidiaries until he or she ceases to be a member of the Board of
Directors of PacTel Corporation. [Entire of (e) added February 25, 1994.]
 
2
 

--------------------------------------------------------------------------------

 
5.           MISCELLANEOUS
 
(a)  The rights of a Director to any deferred fees and/or interest thereon shall
be those of a general creditor and shall not be subject in any manner to
assignment by the Director.
 
(b)  The Company shall not be required to reserve, or otherwise set aside, funds
for the payment of its obligations hereunder. The Company's obligation to pay
the deferred amounts shall be unfunded as to the Director.
 
(c)  Copies of the Plan and any and all amendments thereto shall be made
available at all reasonable times at the office of the Secretary of the Company
to all Directors.
 
(d)  The Executive Vice President, Human Resource Department of PTG, with the
approval of the Executive Vice and General Counsel of PTG, shall be authorized
to make minor or administrative changes to the Plan.
 
 
3
